t c memo united_states tax_court james r and myrtice l peacock petitioners v commissioner of internal revenue respondent docket no filed date robert n reynolds and ronald cutler for petitioners felicia branch and benjamin de luna for respondent memorandum findings_of_fact and opinion laro judge petitioners petitioned the court to redetermine deficiencies in their and federal income taxes an addition to their tax under sec_6651 and accuracy-related_penalties under sec_6662 respondent determined for the respective years deficiencies of dollar_figure dollar_figure and dollar_figure and accuracy-related_penalties of - - dollar_figure dollar_figure and dollar_figure respondent also determined for a dollar_figure addition_to_tax under sec_6651 following concessions we must decide whether petitioners’ deep-sea tournament fishing activity fishing activity was an activity_not_engaged_in_for_profit under sec_183 we hold it was whether petitioners may deduct a certain bad_debt we hold they may not whether petitioners are liable for the accuracy-related_penalties and the addition_to_tax we hold they are unless otherwise indicated section references are to the applicable versions of the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure dollar amounts are rounded findings_of_fact the parties have stipulated some of the facts we incorporate herein by this reference the parties’ stipulation of facts and the exhibits submitted therewith we find the ' the court directed each party to file an opening brief and an answering brief the latter limited to making any objection to the opposing party’s proposed findings_of_fact petitioners have not filed an answering brief we conclude they have conceded respondent’s proposed findings as correct except to the extent that their opening brief contains proposed findings inconsistent therewith morgan v commissioner tcmemo_2000_231 affd 23_fedappx_813 9th cir fankhanel v commissioner tcmemo_1998_403 affd without published opinion 205_f3d_1333 4th cir stipulated facts accordingly james r peacock mr peacock and myrtice l peacock ms peacock are husband and wife and they filed joint federal_income_tax returns for the subject years they resided in ponce inlet florida when they filed their petition with the court mr peacock has worked in the automobile industry for approximately years and he has owned various automobile dealerships one of those dealerships speedway dodge inc formerly known as hurley dodge inc the dealership was located on florida’s east coast in or about mr peacock spoke to an acquaintance the acquaintance living on florida’s west coast about working for the dealership as its general manager mr peacock persuaded the acquaintance to accept the position by causing the dealership to lend dollar_figure to the acquaintance to use as a downpayment on a condominium near the dealership mr peacock believed that the acquaintance would pay the money back to the dealership when the acquaintance had the money to do so in date mr peacock sold percent of his percent ownership_interest in the dealership to spend more time with his wife in an activity fishing that they had both enjoyed since their childhood at or about the time of sale the acquaintance moved back to florida’s west coast without having made any payments on the loan when the acquaintance moved back - to florida’s west coast the acquaintance transferred the condominium to mr peacock subject_to a mortgage mr peacock later sold the condominium but never transferred any of the money to the dealership the dealership an s_corporation for federal_income_tax purposes claimed a dollar_figure bad_debt deduction for on account of the loan respondent disallowed that deduction on date the dealership’ sec_51l-percent shareholder agreed to the disallowance at that time mr peacock continued to own the remaining stock of the dealership petitioners organized profitable management services inc pmsi an s_corporation on date pmsi’s president and only shareholder was ms peacock both she and mr peacock were paid employees of pmsi but for services connected with the fishing activity the only service that ms peacock performed for pmsi was answering its telephones from through pmsi paid the following amounts to petitioners and to its other employees year mr peacock ms peacock other employees --oq- --oq- --oq- dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number the record does not disclose this amount the record does not disclose either the value of the condominium or the amount of the mortgage - - on its tax_return pmsi reported its principal business activity as providing consultation on automobile dealerships and during the relevant years it had a consulting arrangement with approximately three automobile dealerships for through pmsi’s primary activity involved petitioners’ participation in numerous deep-sea fishing tournaments the tournaments petitioners decided together after consulting with other members of their tournament team that they and the team would participate in the tournaments through pmsi petitioners have fished recreationally since their childhood and began tournament fishing for pleasure sometime in or the tournaments were mostly part of the billfish in this case blue or black marlin series a series of tournaments held throughout the world with contestants representing a wide range of countries the billfish series tournaments generally awarded trophies and cash prizes to the contestants who within an allotted time caught at the tournament one of the four largest billfish and or the four contestants who within that time caught the most billfish the total purse of each of the billfish series tournaments generally ranged from dollar_figure to dollar_figure million and the individual prizes awarded to the contestants generally ranged from dollar_figure to dollar_figure million pmsi did not win any cash prizes in but won two cash prizes in pmsi won one or two cash prizes in each of and -- - the tournaments were hosted by marinas worldwide in exotic resortlike places such as the bahamas cabo san lucas mexico tahiti mauritius and st thomas and presented a social setting that included cocktail parties and dinners with camaraderie among contestants petitioners participated in the tournaments held in the bahamas cabo san lucas and st thomas mainly from april through july between and teams participated in each tournament and approximately of those teams including petitioners’ team participated in the same circuit of tournaments every year the tournaments had an atmosphere resembling that of a college spring break and took place in some of the world’s most beautiful locations during the tournaments the sunny crystal-clear blue water vacation destinations were the backdrop to sunglassed beach-attired men and women five-star restaurants free-flowing alcoholic beverages and swarms of revelers consisting mainly of contestants and spectators the contestants generally fished during the day and danced and celebrated through the night the celebrations occurred at or near the expensive posh accommodations where the contestants generally stayed during the tournaments - ms peacock generally fished at the tournaments from petitioners’ luxurious yacht she was part of a four-person team working together on the yacht to catch and land the desired fish the team consisted of a captain two mates and an angler the captain remained on the bridge of the yacht during the tournaments and he was responsible for operating and maintaining the yacht the angler and the mates worked in the yacht’s cockpit ms peacock was her team’s angler and she was the team’s most important member she was responsible for single- handedly landing each billfish after it had been caught mr peacock was not a member of the four-person team but he accompanied the team aboard the yacht during the tournaments and handled the management and financial side of the fishing activity each team member’s compensation was based primarily on a portion of the team’s tournament winnings ie generally the captain was paid percent of the winnings the mates were paid percent of the winnings and petitioners were entitled to keep the rest the atmosphere on petitioners’ yacht during the tournaments varied from that of a hardworking dedicated and skilled group at the tournaments held in mexico petitioners chartered a yacht because it was too expensive and hazardous for them to sail their yacht to mexico through the panama canal the tournaments’ rules provided that only the angler could catch the fish - of team members to that of a smiling celebratory group of individuals who shared in the spirit of competition and the pursuit of the team’s goal to catch the desired fish sometimes celebrations aboard the yacht included the consumption of alcohol other times the captain’s wife accompanied him aboard the yacht and they and petitioners and possibly other individuals dined aboard the yacht on fish caught during the day petitioners allowed friends and family members to accompany them aboard the yacht during the tournaments both petitioners are extremely knowledgeable about the techniques of fishing and are experts in catching a desired fish petitioners won the bahamas billfish championship ms peacock won the world billfish series and ms peacock placed second in the world billfish series ms peacock has caught during her lifetime approximately billfish and has been featured approximately times in various sportfishing magazines on one occasion in ms peacock caught an 885-pound blue marlin which at that time was the second largest fish caught in the bahamas and which she claims is displayed at ripley’s believe it or not in niagra falls new york pmsi reported for the relevant years the following income items total deductions and ordinary_income loss tournament winnings -0- dollar_figure dollar_figure -0- consulting fees --q- big_number big_number --q- trailer park income --q- big_number big_number --q- loss on sale of condo --q- big_number -o- -o- loss on sale of land --q- --q- big_number -o- gross_receipts big_number -0- -0- big_number cost_of_goods_sold --0- --0- --0- total income big_number big_number big_number big_number total deductions big_number big_number big_number big_number ordinary_income loss big_number big_number big_number big_number ‘the gross_receipts include dollar_figure of income attributable to the fishing activity the record does not disclose the specific source of that income the gross_receipts include tournament winnings of dollar_figure pmsi’s expenses related to the fishing activity’s income were as follows expense tournament fees dollar_figure dollar_figure dollar_figure dollar_figure boat supplies big_number big_number big_number big_number tackle bait big_number big_number big_number -0- marina fees big_number big_number big_number big_number fuel big_number big_number big_number big_number lodging travel big_number big_number big_number big_number contract labor big_number big_number big_number professional fees big_number big_number -o- -o- depreciation big_number big_number big_number big_number insurance big_number big_number big_number --q- interest_expense --q- big_number big_number big_number meals entertainment -0- big_number -0- -0- officer compensation --q- big_number big_number big_number permits --q- -o- salaries -0- big_number big_number big_number repairs maintenance --q- big_number big_number big_number taxes --q- big_number big_number --q- charter fees --q- big_number big_number big_number miscellaneous --q- big_number big_number big_number total big_number big_number big_number big_number pmsi’s claimed losses from the fishing activity were dollar_figure for dollar_figure for dollar_figure for and dollar_figure for in late pmsi stopped participating in the -- - tournaments because ms peacock suffered a knee injury that caused her to decide to discontinue her participation pmsi did not prepare a business plan for the fishing activity petitioners kept and coded invoices receipts canceled checks and a ledger which was given to their accountant to prepare their and pmsi’s annual tax returns neither petitioners nor pmsi had a balance_sheet income projection or other financial statement for the fishing activity until the end of the taxable_year and they were not able to ascertain the fishing activity’s financial status for a year until they received the tax returns reporting the activity for that year petitioners studied the fishing activity from the point of view of ascertaining the best way that they could catch the desired fish they did not study the fishing activity from the point of view of catching the fish at a cost that would be less than the anticipated revenues which would be connected therewith petitioners’ net_worth was at least dollar_figure million in each of the subject years they had income and cash receipts from activities other than pmsi as follows source interest_income dollar_figure dollar_figure dollar_figure sale of stock -o- big_number interest in the dealership big_number --q- --q- interest in another entity _big_number big_number big_number total big_number big_number big_number - li - they also received loan repayments from pmsi of dollar_figure in and dollar_figure in petitioners’ individual_income_tax_return for was due on date the return was prepared in date and filed on date opinion a shareholder in an s_corporation must take into account his or her pro_rata share of the corporation’s income or loss sec_1366 pmsi is a subchapter_s_corporation and ms peacock is its only shareholder we must determine the extent of pmsi’s deductions for its fishing activity that enter into the computation of its income or loss respondent denied some of those deductions determining that the fishing activity was not engaged in for profit respondent also determined that petitioners could not deduct the claimed bad_debt and that they were liable for the addition_to_tax and the accuracy-related_penalties mentioned above petitioners have not argued that either sec_7491 or c applies to this case moreover the record does not indicate that respondent’s examination of the subject years commenced after date seeing that sec_7491 applies only to court proceedings arising from examinations commencing after date internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 we conclude that neither sec_7491 nor c applies here sec_7491 places the burden_of_proof upon the commissioner in specified circumstances sec_7491 places the burden of production upon the commissioner as to an individual’s liability for a penalty or an addition_to_tax fishing activity sec_183 which applies to activities engaged in by individuals or s_corporations generally limits the deductions for an activity_not_engaged_in_for_profit to the amount of income received from the activity sec_183 and b sec_183 defines an activity_not_engaged_in_for_profit as any activity other than one with respect to which deductions are allowable for the taxable_year under sec_162 or under an activity is engaged in paragraph or of sec_212 for profit if the taxpayer entertained an actual and honest even though unreasonable or unrealistic profit objective in engaging in the activity 62_f3d_356 11th cir affg on this issue tcmemo_1993_519 78_tc_642 affd without opinion 702_f2d_1205 d c cir sec_1_183-2 income_tax regs sec_162 deals with trade_or_business_expenses which are limited to ordinary and necessary expenses paid_or_incurred x in carrying on any trade_or_business sec_212 and deals with expenses_for_the_production_or_collection_of_income or management_conservation_or_maintenance_of_property_held_for_the_production_of_income petitioners bear the burden of proving that pmsi entered into and remained in the fishing activity with the requisite profit objective rule a 290_us_111 85_tc_557 sec_183 applies at the corporate level with respect to the activities of an s_corporation sec_1_183-1 f income_tax regs for that purpose however ms peacock’s intent is attributable to pmsi her wholly owned s_corporation see 58_tc_691 affd without published opinion 486_f2d_1406 7th cir 36_tc_1097 see also sousa v commissioner tcmemo_1989_581 and the cases cited therein sec_1_183-2 income_tax regs sets forth a nonexclusive list of factors to be considered when ascertaining a taxpayer’s intent these factors are the manner in which the taxpayer carries on the activity the expertise of the taxpayer or his advisers the time and effort expended by the taxpayer in carrying on the activity the expectation that assets used in the activity may appreciate in value the success of the taxpayer in carrying on other similar or dissimilar activities the taxpayer’s history of income or losses with respect to the activity the amount of occasional sec_183 provides a statutory reversal of the burden_of_proof if petitioners meet specified criteria petitioners do not meet those criteria -- profits if any the financial status of the taxpayer and elements of personal pleasure or recreation all facts and circumstances must be taken into account and no single factor or mathematical preponderance of factors is determinative osteen v commissioner supra pincite 72_tc_411 affd without published opinion 647_f2d_170 9th cir 72_tc_28 sec_1_183-2 income_tax regs petitioners rely solely on their testimony to establish all of their proposed findings of disputed facts as to the issue at hand concerning the fishing activity petitioners testified that they aimed to earn money from that activity and that they could win millions of dollars in the activity according to petitioners pmsi would have reported a profit for each subject year except that two fish got away and one did not as to the first fish mr peacock testified that they would have won dollar_figure in had it not got away mr peacock animatedly described the events surrounding this fish as follows during his direct testimony at trial a it was in q and where were you located a cabo san lucas mexico a so about two or three o’clock we hook up with this fish and it just takes off running and myrtice -- - gets in the chair and gets strapped down we get the cockpit clear meaning you have to take in all other lines all the teasers and all the time this fish is running and taking line you’ve got your drag backed all the way off the reel has built-in pressure and that’s why you can catch a big fish with 80-pound test is you have to back off and let the fish run and when you realize that he’s not running or whatever you’ve got to reel like crazy to get that line in until he starts running again this fish takes off and he’s running and he jumps and we know it’s a 400-pound fish i mean we’ve caught enough fish we know you know we’re not going to say a one-pound bass is a five-pound bass we know what the size is an myrtice works on the fish and works on the fish and works on the fish and we’re backing down on the fish and he takes off for his last run and everything went slack and we said you know what happened well when we reel it in the dead line the hook the knot came untied as to the second fish mr peacock testified that petitioners would have won dollar_figure in had it not got away ms peacock described the events giving rise to that misfortune as follows during her direct testimony at trial a we're fishing it was a spring day the court what year the witness ‘96 there was only a few boats that actually fished out in this area it was kind of like a little secret type thing you could catch large fish out there you might not get a bunch of hits but you know there were large fish this other boat radios over and said you’re not going to believe what we just saw they were cleaning out the refrigerator and threw a bucket of clam chowder over well right in the mess of clam chowder comes -- - this humongous blue marlin everybody’s kind of guessing at big_number pounds i mean they just worked and worked and never could get it to back up so they radio us to be on the lookout for it and said you know if you find her you know you--if anybody can catch her you all can because we were kind of noted for catching large fish so we troll around out there for i’m guessing about an hour or so and just out of the blue she’s right there at the back of the boat i mean she’s huge and everybody’s just kind of standing there with their mouth wide open looking at this fish that’s right here and she is as wide i mean as long as the boat’s wide and that boat had a beam on it i mean this fish was huge so she kind of looks around in the spread we’ve got a couple of teasers out both short and long lures out there and she just kind of has to look around no big deal and then she comes up and spots a bumper qo describe what it a bumper is a it’s normally used to hang off a boat you know on a dock or something what we did with them was they were painted up with dolphin-type colors they were supposed to represent a fish qo go ahead a and it’s hanging probably ten twelve feet off on i would say a thousand pound leader well she just you know just casually eats this thing so we’re you know everybody’s going bananas and then she just comes back over and looks at this lure and i guess it was dessert that’s why i got to calling her miss piggy and you know the reel’s singing and we’re jjust--oh you want me to stop i’m sorry i got into my fish story q well no what happened to miss piggy a we stood there kind of awestruck you know not doing anything q was she on your line a oh yes she was on the line qo how did she get off your line a we got in the chair she’s running you know we’re reeling we’re backing up and then she starts to jump and it was so amazing to see this fish and i guit reeling q did she snap the lines a yes she came down broke the line angler error as to the third fish mr peacock testified that petitioners would have won dollar_figure in had it only got away mr peacock animatedly described the events surrounding this fish as follows during his direct testimony at trial a we was in grey harbour which is in the lower part of the harbour island which is in the lower part of the bahamas and we were out it was either the third or the fourth day of the tournament i can’t remember which one but we was sitting on a 683-pound fish that we knew was going to be a tournament winner but the tournament winner is not only predicated on the largest fish it’s the total pound of fish it’s two separate categories the winner is based on pounds of fish and there was a boat out of fort lauderdale that had caught a fish that morning and it wasn’t that big a fish it was about or so pounds and so we’re sitting on this 683-pound fish that we had caught right in the middle of the day and we just absolutely knew that we not only had the tournament won we had the daily won -- - so what happens is there’s about minutes to go and we hear on the radio that this boat is hooked up-- qo let me stop you please when you say there’s minutes to go what significance does that have to you a well you have a starting time and a finishing time you can’t put the lines in the water--we’re already on patrol by tournament headquarters you can’t put the lines in the water until they call you and say okay lines in and so everybody at one time throughout the tournament area puts their lines in the water by the same token at the end of the day they call the end of the day and if you show the tape you will see what happens when we get to the end of the day but it was minutes to go in the fishing day we knew we had it won if somebody caught a big fish there was no way that they was going to be able to get it in time to get the lines out of the water to get to the dock and all of a sudden we hear that this boat they called in a hook-up and they said you know we got about a 350-pound fish and we said ah no problem well this fish takes off running as we find out later when we get to the dock because ten minutes later they call in and they say we got the fish in the boat and we all say how did they get that fish in the boat in ten minutes i mean that just don’t happen with a killable fish you can back down on a little fish i mean you just run the boat backwards as fast as you got the backbone to run it backwards with the water pouring in on you but you don’t do that with a live fish because that fish will just run away from you how’d they get the fish in that guick well when we get back to the dock we find out this fish hooks up while they’re clearing all the lines don’t even start he takes off running and he’s skipping across the water and runs right into the side of a cruise_ship bam takes his bill off knocks himself out and he’s just kind of floating on top of the water flopping they backed down on him just nice and easy reach over and get him and put in the boat dollar_figure boom just that easy because the fish knocked itself out they would have never got him in we hada 683-pound fish that’s a fish but because of what he had caught that morning and what he caught that afternoon their combined weight was more than the weight of our fish they won the daily and the tournament we came in second in the tournament with a trophy fish pounds all because this cruise_ship just happened x it just happened to come by as this fish who is fearing for his life is running just as fast as he can runs into the side of the boat we give petitioners’ uncorroborated testimony little weight in determining whether pmst had the requisite profit objective petitioners testified that they had a profit objective as to the fishing activity mr peacock in particular as a successful businessperson showed some appreciation for making a profit in determining whether pmsi’s participation in the fishing activity was permeated with the honest and actual profit objective however we give greater weight to the nine objective factors set forth above than we do to petitioners’ expressions of subjective intent osteen v commissioner f 3d pincite 94_tc_41 dreicer v commissioner t c pincite sec_1_183-2 income_tax regs we turn to those factors and discuss them seriatim - - i manner in which the activity is conducted the fact that a taxpayer carries on an activity ina businesslike manner and maintains complete and accurate records on the activity may indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs a change in operating procedures adoption of new techniques or the abandonment of unprofitable methods may also indicate a profit_motive id petitioners argue that this factor weighs in their favor we disagree pmsi neither carried on the fishing activity ina businesslike manner nor maintained complete and accurate records for the activity pmsi never set forth a statement of corporate purpose as to the fishing activity in for example its articles of incorporation by-laws or board minutes nor did pmsi ever prepare a business plan budget balance_sheet income projection or other financial statement we also are unable to find that petitioners kept a separate set of books_and_records on the fishing activity petitioners did keep invoices receipts canceled checks and a ledger on and for the activity petitioners however never used those records or the data reflected therein to evaluate or improve the fishing activity’s financial performance ’ 809_f2d_355 ’ in this regard petitioners are unable to state with any specificity the costs which they incurred in each tournament and continued - 7th cir affg tcmemo_1985_523 connolly v commissioner tcmemo_1994_218 affd without published opinion 58_f3d_637 5th cir nor did petitioners ever undertake a meaningful effort to make the fishing activity more profitable mr peacock is an accomplished and successful businessperson who for many years has been directly involved with the requirements of business including the need to keep complete and accurate records as an individual who had the skills necessary to make his automobile dealerships profitable and successful we believe that he was or should have been sufficiently familiar with business practices to allow him to conduct the fishing activity in a manner evidencing a profit objective had he had one instead the manner in which he and ms peacock fished at the tournaments suggests that they were participating in the tournaments recreationally see connolly v commissioner supra this factor favors respondent ii petitioners’ expertise a taxpayer’s expertise research and study of an activity as well as his or her consultation with experts may be indicative of a profit intent sec_1_183-2 income_tax regs continued the amount of money that could be won there -- - petitioners argue that this factor weighs heavily in their favor we disagree although petitioners studied tournament fishing and competitions from the point of view of a contestant and were very good fishers at that they never undertook a basic investigation of the factors that affected the profitability of the fishing activity see underwood v commissioner tcmemo_1989_625 petitioners were aware of the large cash prizes which could be won at the tournaments and believed that they could win many of those prizes because their skills were superior to those of other contestants petitioners however never seriously studied tournament fishing from a businessperson’s point of view eg they never researched or solicited advice on the magnitude of expenses which they were likely to incur in attempting to win the prizes in fact we are unable to find in the record that petitioners ever performed any meaningful economic study on the profit potential of tournament fishing see vallette v commissioner tcmemo_1996_285 petitioners’ expertise and experience in fishing is counterweighed by their lack of knowledge on the economics of tournament fishing this factor is neutral by contrast petitioners did solicit advice on the best way to catch the desired fish and hired a seasoned crew to help reach that goal the fact that they solicited such advice and hired the crew but never requested advice on the economics of the fishing activity reinforces our conclusion that petitioners’ participation in the fishing activity was recreational - - iii time and effort spent conducting the activity the fact that a taxpayer devotes much of his or her personal time to an activity may indicate a profit intent especially where the activity does not involve substantial personal or recreational aspects also a taxpayer’s withdrawal from another occupation to devote his or her time and effort to an activity may indicate a profit_motive burleson v commissioner tcmemo_1983_570 sec_1_183-2 income_tax regs petitioners argue that this factor weighs in their favor we disagree although petitioners devoted their time to the activity during the tournaments they spent only approximately months of the year on that activity moreover not all of that time was devoted to the fishing activity the record reveals that contestants at the tournaments spent much of their time frolicking and reveling with family and friends and we are unable to find in the record credible_evidence that would indicate that such was not the case with petitioners we also note that mr peacock’s stated reason for leaving the automobile industry in was to spend more time with his wife rather than to devote his time to another business this factor is neutral iv expectation that assets will appreciate in value profit encompasses appreciation in the value of assets sec_1_183-2 income_tax regs therefore in evaluating a taxpayer’s intent we also look to the taxpayer’s expectation -- - that the assets used in an activity may appreciate in value the potential for asset appreciation is usually associated with land and other tangible assets petitioners make no argument as to this factor nor have they offered any evidence that indicates that any assets used in the fishing activity would appreciate in value this factor favors respondent v taxpayer’s success in similar or dissimilar activities although an activity is unprofitable the fact that a taxpayer has previously converted similar activities from unprofitable to profitable enterprises may show a profit intent with respect thereto sec_1_183-2 income_tax regs petitioners argue that this factor weighs in their favor we disagree although mr peacock has been a successful entrepreneur in the automobile industry the record does not reveal that his work in that industry had any bearing on petitioners’ ability to conduct pmsi’s fishing activity profitably moreover the record reveals that petitioners conducted the fishing activity as a means to participate jointly in a recreational and social pursuit in fact pmsi terminated the activity when ms peacock was no longer able to participate in it this factor favors respondent - - vi an activity’s history of income and or losses a series of losses beyond the startup stage may be indicative of the absence of a profit_motive unless the losses can be blamed on unforeseen or fortuitous circumstances beyond the taxpayer’s control sec_1_183-2 income_tax regs petitioners argue that this factor weighs in their favor we disagree notwithstanding that their tournament winnings totaled almost dollar_figure in through pmsi reported losses from the fishing activity of dollar_figure for dollar_figure for dollar_figure for and dollar_figure for in total pmsi incurred almost dollar_figure million of expenses to win approximately dollar_figure producing an approximate loss of dollar_figure million the record moreover contains no credible_evidence to suggest that pmsi ever expected to recoup any of these losses the fact that the fishing activity suffered losses year after year and that petitioners took no meaningful action to reverse the tide supports a finding that they were indifferent as to whether the losing trend could be reversed 52_f3d_23 2d cir vacating tcmemo_1993_536 although it is true that petitioners aspired in the tournaments to win large cash prizes the mere fact that they so aspired and were gualified to win those prizes does not mean that pmsi entered into the fishing activity with the requisite profit objective this factor favors respondent - - vil amounts of occasional profits occasional profits may indicate a profit_motive the absence of profits however is not determinative of a lack of profit_motive petitioners need only have an actual and honest profit objective absent actual profits generated from the activity an opportunity to earn a substantial ultimate profit in a highly speculative venture may be sufficient to indicate that the activity is engaged in for profit sec_1_183-2 income_tax regs profit means economic profit independent of tax consequences 91_tc_686 affd 893_f2d_656 4th cir dreicer v commissioner t c pincite the fishing activity has never earned a profit and petitioners have not persuaded us that pmsi had a chance either to make a profit or to recoup their losses whereas petitioners testified that the nonoccurrence of three misfortunes would have resulted in pmsi’s reporting a profit for each subject year we are unpersuaded that such would have been the case among other things we are unpersuaded that petitioners would have won the claimed amounts of money had the misfortunes not occurred the record lacks any objective evidence to establish the specific prizes which petitioners would have won had those misfortunes not occurred or the net amount of those prizes which would have -- p7 - ultimately been realized by pmsi this factor favors respondent vili taxpayer’s financial status substantial income from sources other than the activity particularly if the losses from the activity generate substantial tax benefits may indicate that the activity is not engaged in for profit this is especially true where there are personal or recreational elements involved sec_1_183-2 income_tax regs petitioners argue that this factor weighs in their favor we disagree petitioners had substantial income and cash receipts from activities other than pmsi and their net_worth exceeded dollar_figure million petitioners’ financial status allowed them to finance the fishing activity and to use the activity’s losses to reduce significantly their income_tax_liability to be sure but for those losses pmsi would have reported and ms peacock would have been required to recognize large amounts of ordinary_income in each subject year by participating in the fishing activity however petitioners aim to reduce their income while at the same time participating jointly in an expensive activity we find as a fact that the billfish series tournaments awarded individual contestants prizes generally ranging from dollar_figure to dollar_figure million we are unable to find however the amount of the specific prizes which were paid_by the tournaments in which petitioners participated nor are we able to find the specific prizes payable by the tournaments in which the misfortunes occurred - - that they both enjoy with a subsidy from the fisc this factor favors respondent ix elements of personal pleasure although the mere fact that a taxpayer derives personal pleasure from a particular activity does not mean that he or she lacks a profit intent with respect thereto the presence of personal motives may indicate that the activity is not engaged in for profit this is especially true where there are recreational elements involved id t he fact that the taxpayer derives personal pleasure from engaging in the activity is not sufficient to cause the activity to be classified as not engaged in for profit if the activity is in fact engaged in for profit as evidenced by other factors id petitioners argue that this factor weighs in their favor we disagree petitioners began tournament fishing for pleasure sometime in the late 1980s and focused their participation in tournaments on ones held in exotic resortlike locations although a taxpayer’s participation in a tournament fishing activity may sometimes gualify as an activity engaged in for profit eg busbee v commissioner tcmemo_2000_182 such is not the case here petitioners’ pursuit of competitive excellence was not motivated primarily by the pursuit of profit on the basis of our evaluation of the record as a whole including our viewing of an approximately l1-hour video on the - - world billfish series a segment of which was devoted to petitioners and their team we conclude that petitioners participated in the tournaments for pleasure and recreation rather than the pursuit of business this factor favors respondent x conclusion on the basis of our careful review of the record and our evaluation of the nine aforementioned factors we conclude that pmst did not engage in the fishing activity with an actual and honest objective of making a profit we sustain respondent’s determination bad_debt respondent determined that petitioners were not entitled to the claimed bad_debt deduction petitioners assert that the dealership could deduct the dollar_figure loan in as a bad_debt because the loan was never repaid petitioners assert that the condominium when mr peacock received it was worth less than the balance on the loan and that mr peacock reported on his personal income_tax return the proceeds which he received when he later sold the condominium sec_166 allows a deduction for any debt that becomes worthless within the taxable_year a nonbusiness_bad_debt is deductible only in the year it becomes totally worthless a deduction is not allowed for partial worthlessness 52_tc_147 to qualify for a bad_debt deduction a taxpayer must show that some event occurred during the year in which the deduction is sought that rendered the debt uncollectible greenberg v commissioner tcmemo_1992_292 the law and the facts do not support petitioners’ claim to this bad_debt deduction among other things petitioners have not proven that the amount of the loan was uncollectible from the acquaintance or that the equity in the condominium which mr peacock received did not exceed the loan balance we sustain respondent’s denial of this deduction accuracy-related_penalties and addition_to_tax respondent determined that petitioners are liable for accuracy-related_penalties under sec_6662 for among other things negligence and intentional disregard of rules or regulations petitioners argue that they reasonably believed that the fishing activity was a business and that they reasonably relied upon their tax_return as prepared by their accountant sec_6662 and b imposes a 20-percent accuracy-related_penalty on the portion of an underpayment that is due to negligence or intentional disregard of rules or regulations negligence includes a failure to attempt reasonably to comply with the code sec_6662 disregard includes a careless reckless or intentional disregard id an underpayment is not attributable to negligence or disregard to - - the extent that the taxpayer shows that the underpayment is due to the taxpayer’s having reasonable_cause and acting in good_faith sec_1_6662-3 sec_1_6664-4 income_tax regs reasonable_cause requires that the taxpayer have exercised ordinary business care and prudence as to the disputed item 469_us_241 see also 115_tc_43 the good_faith reliance on the advice of an independent competent professional as to the tax treatment of an item may meet this requirement united_states v boyle supra sec_1_6664-4 income_tax regs whether a taxpayer relies on advice and whether such reliance is reasonable hinge on the facts and circumstances of the case and the law applicable thereto sec_1 c income_tax regs the taxpayer must prove that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser’s judgment ellwest stereo theatres inc v commissioner tcmemo_1995_610 see also rule a we are unable to conclude that petitioners have met their burden_of_proof as to this issue first we are unable to find that petitioners reasonably believed that the fishing activity was actually a business mr peacock a successful - - businessperson knew or at least should have known that the manner in which he conducted the fishing activity was dramatically different from the manner in which he conducted his automobile ventures nor do we believe that petitioners can escape the reach of the accuracy-related_penalties by asserting baldly that they relied reasonably upon their accountant petitioners never called their accountant to testify as to the preparation of any of the returns petitioners also never attempted to meet any of the reguirements of the ellwest test we sustain respondent’s determination of the accuracy-related_penalties under sec_6662 as to respondent’s determination under sec_6651 petitioners are liable for that addition_to_tax unless they prove that their failure_to_file the federal_income_tax return timely was due to reasonable_cause and not due to willful neglect sec_665l1 a rule a united_states v boyle supra pincite a failure_to_file timely a federal_income_tax return is due to reasonable_cause if the taxpayer exercised ordinary business care and prudence and nevertheless was unable to file his or her return within the prescribed time sec_301 6651-l1 c proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite - - once again petitioners have presented no persuasive evidence on this issue and the record does not otherwise establish that their failure_to_file timely returns was due to reasonable_cause and not due to willful neglect in this regard we find unpersuasive petitioners’ claim that they should be relieved of the addition_to_tax because their new accountant for was unable to timely receive information from the former accountant as to the basis of certain stock that they sold we see no reason why the return was not filed timely we sustain respondent’s determination under sec_6651 all arguments made by petitioners but not discussed herein have been considered and have been found to be without merit accordingly decision will be entered under rule
